Snapshot - 6:19MJ00061-001                                                                                                                 Page 1 of 3

                             Case 6:19-mj-00061-JDP Document 13 Filed 05/14/20 Page 1 of 3
      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                            Case Number: 6:19MJ00061-001
                       JADE LYNNE DUFFNEY                                     Defendant's Attorney: Michael Mitchell, Retained

      THE DEFENDANT:
           pleaded guilty to count 4 of the Complaint.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                         Offense Ended   Count
                                            Drive recklessly upon a highway in willful or wanton disregard
       36 CFR § 4.2; CVC § 23103                                                                                  7/21/2019       4
                                            for the safety of persons or property

             The defendant is sentenced as provided in pages 2 through         of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Counts 1, 2, and 3 are dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                             5/5/2020
                                                                             Date of Imposition of Judgment
                                                                             /s/ Jeremy D. Peterson
                                                                             Signature of Judicial Officer
                                                                             Jeremy D. Peterson, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             5/14/2020
                                                                             Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb&cid=f7... 5/14/2020
Snapshot - 6:19MJ00061-001                                                                                                                   Page 2 of 3

                            Case 6:19-mj-00061-JDP Document 13 Filed 05/14/20 Page 2 of 3
      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JADE LYNNE DUFFNEY                                                                                                     Page 2 of 3
      CASE NUMBER: 6:19MJ00061-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: 12 months unsupervised probation to be completed 5/5/2021 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a fine of $990.00 and a special assessment of $10.00 for a total financial obligation of $1000.00, which
            shall be paid at the rate of $100.00 per month commencing on 6/5/2020, and each month thereafter by the 5th of the month until
            paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant shall personally appear for a probation review hearing on April 6, 2021, at 10:00 a.m., before the assigned U.S.
            Magistrate . Shortly before this hearing, if the defendant has successfully complied with the terms of probation, he may request
            that the probation review hearing be vacated and that his term of probation be immediately terminated. If represented, the
            defendant shall make any such request through counsel.
       6.   The defendant shall advise the court and the government officer within seven days of being charged, cited, or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       7.   The defendant shall not refuse to or fail to complete a chemical test to determine blood alcohol content, if requested by a Law
            Enforcement Officer.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb&cid=f7... 5/14/2020
Snapshot - 6:19MJ00061-001                                                                                                                    Page 3 of 3

                             Case 6:19-mj-00061-JDP Document 13 Filed 05/14/20 Page 3 of 3
      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: JADE LYNNE DUFFNEY                                                                                                      Page 3 of 3
      CASE NUMBER: 6:19MJ00061-001

                                                             SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $               due immediately, balance due
                                Not later than      , or
                                in accordance               C,        D,        E,or           F below; or
       B.              Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

       C.              Payment in equal $100 per month payments                 over a period of 10 months to commence on or before
                        6/5/2020 and to be paid in full by 3/5/2021

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CLERK U.S.D.C.
                             2500 Tulare Street, Rm 1501
                             Fresno, CA 93721
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb&cid=f7... 5/14/2020
